     Case 2:18-cv-00783-RJC-CRE Document 109 Filed 06/04/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JOHN BERNARD, WILLIAM BERNARD,               )
PAMELA MARTIN, individually and on           )
                                             )
behalf of all others similarly situated,     )
                                             )   2:18-CV-00783-RJC-CRE
                                             )
             Plaintiffs,                     )   United States District Judge Robert J. Colville
                                             )
      v.                                     )   Chief United States Magistrate Judge
                                             )
BNY MELLON, N. A.,                           )   Cynthia Reed Eddy
                                             )
                                             )
             Defendant.                      )


           ORDER ADOPTING REPORT AND RECOMMENDATION

      On June 15, 2018, the above captioned case was filed in this Court and was

referred to a magistrate judge for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. § 636(b)(1), and Rules 72.C and 72.D of the Local Rules of Court

for Magistrate Judges.

      On April 29, 2020, Chief Magistrate Judge Cynthia Reed Eddy issued her Report

and Recommendation (ECF No. 106) in which she recommended denial of the motion to

dismiss the Second Amended Complaint filed by Defendant BNY Mellon, National

Association (“BNY Mellon”) (ECF No. 74). On May 13, 2020, Defendant BNY Mellon

filed its objections (ECF No. 107), and on May 27, 2020, plaintiffs filed a brief in

opposition to BNY Mellon’s Objections. (ECF No. 108).

      After de novo review of the pleadings and documents in the case, together with the

Report and Recommendation, objections and responses thereto, the Court adopts the
                                           1
       Case 2:18-cv-00783-RJC-CRE Document 109 Filed 06/04/20 Page 2 of 2




Report and Recommendation (ECF No. 106) as the Opinion of the Court and accepts the

magistrate’s recommendation.1

        Accordingly,

        AND NOW, this 4th day of June, 2020, BNY Mellon’s Motion to Dismiss (ECF

No. 74) is HEREBY DENIED.



                                                                       s/ Robert J. Colville
                                                                       Robert J. Colville
                                                                       United States District Judge



cc: all ECF registered counsel




1
 We decline to grant BNY Mellon’s request for clarification that it may submit parole evidence to resolve any
ambiguity contained in the Van Valzah trust agreement and defer said issue to the sound discretion of the Chief
Magistrate Judge for further consideration, if appropriate.

                                                         2
